TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 12, 2019



                                      NO. 03-18-00411-CV


   Glenn Hegar, Comptroller of Public Accounts of the State of Texas; and Ken Paxton,
                  Attorney General of the State of Texas, Appellants

                                                 v.

                                     1st Global, Inc., Appellee




        APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
        REVERSED AND RENDERED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order signed by the trial court on May 30, 2018. Having reviewed the

record and the parties’ arguments, the Court holds that there was reversible error in the court’s

judgment. Therefore, the Court sustains the Comptroller’s issues on appeal. The Court reverses

the trial court’s denial of the Comptroller’s motion to dismiss and renders judgment dismissing

1st Global’s attempted protest suit. Appellee shall pay all costs relating to this appeal, both in

this Court and in the court below.